DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (JP 2012-149170).
Kaneko et al. disclose a carbon fiber reinforced composite comprises carbon fiber having continuous length or fiber length of 10-100 mm, a sizing agent composition containing a polyurethane resin and a polyether resin, adhered on the surface of carbon fiber, and acidic radical-containing polyolefin resin (polypropylene) having acid content (as maleic anhydride conversion) of 0.05-0.5 weight% (abstract, [0006], [0024], [0030], Example 1).
Kaneko et al. at [0034], where it discloses the weight ratio of carbon fiber/polyolefin resin being 20/80-80/20.
The limitations of claim 3 can be found in Kaneko et al. at [0018], where it discloses the 0.1 to 3.0 parts by weight.
The limitations of claims 4 and 5 can be found in Kaneko et al. at [0009], where it discloses the isocyanate (reads on amine group).
The limitations of claim 6 can be found in Kaneko et al. at [0006], where it discloses the 10 to 100 mm.
The limitations of claim 7 can be found in Kaneko et al. at [0020], where it discloses the carbon fibers.
The limitations of claim 8 can be found in Kaneko et al. at [0030] and [0034], where it discloses the weight ratio of carbon fiber/polyolefin resin (polypropylene) being 20/80-80/20.
The limitations of claims 9-13 can be found in Kaneko et al. at [0024], [0030], [0041], where it discloses the weight ratio of acid-modified polyolefin (maleic anhydride grafted polypropylene/polypropylene being 50/50-1/99.
The limitations of claim 14 can be found in Kaneko et al. at [0029], where it discloses the copolymer.
Claims 15 and 16 are inherent properties based on the substantially the same components as claimed.  Kaneko et al. also disclose that carbon fiber and polyolefin resin are firmly bonded to each other and improve mechanical properties ([0007]).
The limitations of claim 17 can be found in Kaneko et al. at Example 1, where it discloses the method.
Kaneko et al. at Examples 1 and 11, where it discloses the pellet.
The limitations of claims 19 and 20 can be found in Kaneko et al. at Example 1, where it discloses the 18 sheets in one direction.

5.	Claims 1-4, 6-8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (JP 2007-231441).
Murayama et al. disclose a matrix resin such as polypropylene containing a carbon-fiber strand being provided with sizing agent containing polyurethane resin ([0003], [0013]).
The limitations of claim 2 can be found in Murayama et al. at [0045], where it discloses the 5-70 mass% of carbon fiber strand.
The limitations of claim 3 can be found in Murayama et al. at [0037], where it discloses the 0.1 to 5.0% by mass.
The limitations of claim 4 can be found in Murayama et al. at [0023], where it discloses the ester-based.
The limitations of claim 6 can be found in Murayama et al. at [0031] and Fig. 1, where it discloses the diameter of 4 to 10µm (length is greater).
The limitations of claim 7 can be found in Murayama et al. at [0030], where it discloses the 1000-50000 filaments.
The limitations of claim 8 can be found in Murayama et al. at [0016], where it discloses the 5 to 70% by mass of a resin.
The limitations of claim 14 can be found in Murayama et al. at [0049], where it discloses the polypropylene resin.
Murayama et al. also disclose that carbon fiber strand having excellent affinity and adhesiveness to a thermoplastic resin matrix ([0011]).
The limitations of claim 17 can be found in Murayama et al. at [0046]-[0051], where it discloses the method.
The limitations of claim 18 can be found in Murayama et al. at [0044], where it discloses the pellet.
The limitations of claims 19 and 20 can be found in Murayama et al. at [0052], where it discloses the 7 sheets with the orientation direction of the carbon fibers being the same between the sheets.

6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2013/0228726).
Zheng et al. disclose a composition comprising a polymeric matrix such as polypropylene and a combination of one or more conductive fibers such as Toho Tenax A HT C483 (which is the same as used in the instant application, thus would have the claimed sizing polyurethane and nucleophilic side chain) and one or more conductive powders (claim 1, [0059], [0062]).
The limitations of claim 2 can be found in Zheng et al. at [0064], where it discloses the 5 to 20 wt%.
The limitations of claims 3-5 can be found in Zheng et al. at [0062], where it discloses the Toho Tenax A HT C483 (which is the same as used in the instant application, thus would have the claimed sizing amount and nucleophilic side chain).
Zheng et al. at [0062], where it discloses the 6 mm.
The limitations of claim 7 can be found in Zheng et al. at claim 1, where it discloses the fibers.
The limitations of claim 8 can be found in Zheng et al. at [0064] and [0070], where it discloses the 5 to 20 wt% of conductive fibers and up to 10 wt% of conductive powder (reads on at most 70 wt% of matrix resin.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/HUI H CHIN/Primary Examiner, Art Unit 1762